Citation Nr: 0721367	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972, including service in Vietnam from September 1971 to 
March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder includes treatment records reflecting 
diagnoses and treatment for PTSD.  The veteran alleges that 
his unit came under rocket or mortar fire in October or 
November 1971.  At the time, he was assigned to "A Btry 5th 
Bn 42D Arty Gp."  An attempt should be made to corroborate 
this alleged stressor along with any others about which the 
veteran can provide more information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability 
rating and effective date.    

2.  The RO should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to research 
whether during October or November 1971 
the veteran's unit (which appears to have 
been A Btry 5th Bn 42D Arty Gp) was 
subject to mortar or rocket attacks and 
arms fire.  In the event of a negative 
response from JSRRC, the RO should inform 
the veteran of such, and provide the 
details of what it had requested JSRRC to 
research.  

3.  If and only if the preceding 
requested development results in 
corroboration of a stressor, then the RO 
should schedule the veteran for a VA 
psychiatric or PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the corroborated history 
provided by the RO may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is 
responsible for that conclusion.  The 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.

4.  Then, the RO should readjudicate a 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



